Citation Nr: 0103908	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  98-08 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury, postoperative status, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had verified active service from April 1972 to 
April 1976.  It is also reported that the veteran had 
additional service from August 1978 to January 1995, but this 
service has not been verified by the RO.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the RO 
which denied an evaluation in excess of 10 percent for 
residuals of a left knee injury, postoperative status.  In a 
rating decision of December 1998 the RO denied entitlement to 
secondary service connection for a left ankle disorder.  
After the veteran submitted a timely Notice of Disagreement 
with this rating action, the veteran was provided a Statement 
of the Case in regard to this matter in January 2000.  The 
record does not indicate that the veteran submitted a 
substantive appeal in response to this Statement of the Case.  
Accordingly, the issue of entitlement to secondary service 
connection for a left ankle disability is not before the 
Board on appeal.  

The record indicates that the rating actions in January 2000 
and July 2000 continued a 10 percent rating for a right knee 
disorder.  There has been no notice of disagreement with 
these rating actions and this issue is not before the Board.  


REMAND

The veteran contends that he has increasing pain and 
limitation of function in the left knee.  

During service the veteran received treatment for left knee 
symptomatology on numerous occasions.  X-rays of the left 
knee during service revealed arthritic changes and an 
arthroscopic evaluation conducted in 1992 revealed a complex 
degenerative tear of the left meniscus and chondromalacia.  

During a VA hospitalization in February 1997 for left knee 
pathology the veteran underwent a diagnostic and operative 
arthrotomy with debridement and shaving of a trochlear 
chondral defect, needling over the posterior horn of the 
medial meniscus with injection of steroid, and debridement of 
medial synovial protuberant tissue.  In a rating action of 
April 1997, the RO assigned a temporary total post-surgical 
convalescent rating based on this surgery from February 17, 
1997 through March 31, 1997.  A 10 percent schedular rating 
for the veteran's left knee disability was reinstated 
effective April 1, 1997.  

The veteran has been afforded recent VA examinations of his 
left knee disorder in July 1998 and May 2000.  However, 
neither of these examinations comported with the requirements 
set forth in 38 C.F.R. §§ 4.40 and 4.45 and the guidelines 
set forth in DeLuca v. Brown, 8 Vet. App. 205 (1995).  

In addition, an opinion by the VA General Counsel dated July 
1, 1997 (VAOPGCPREC 23-97) as well as an opinion by the VA 
General Counsel dated August 14, 1998 (VAOPGCPREC 9-98) have 
held that separate disability evaluations may be assigned for 
a service connected knee disability under 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5003, 5010, and 5257 when a 
veteran is found to have both arthritis and instability of 
the knee.  Since the evidence indicates that the veteran has 
traumatic arthritis in his left knee, these opinions by the 
VA General Counsel are applicable in this case.  

During the VA orthopedic examinations conducted in July 1998 
and May 2000 the examiners did note the range of motion of 
the veteran's left knee in degrees and also noted complaints 
of pain on knee motion, but no made no references regarding 
objective findings as to  the presence or absence of weakened 
movement, excess fatigability, or incoordination in the left 
knee as contemplated by DeLuca, supra, and the provisions of 
38 C.F.R. §§ 4.40 and 4.45.   In addition, the examiners on 
the July 1998 and May 2000 VA orthopedic examinations made no 
comment in regard to the presence or absence of knee 
impairment due to recurrent subluxation or lateral 
instability and, as such, the clinical record is not 
sufficient for evaluation of the left knee disorder under 
Diagnostic Code 5257.  

In view of the above, this case is REMANDED to the RO for the 
following action:  

1. The veteran should be afforded another 
special VA orthopedic examination in 
order to determine the current 
severity of his service-connected left 
knee disability.  The claims folder, 
including a copy of this remand, must 
be made available to the examining 
physician so that the pertinent 
medical records may be studied in 
detail, and he should state in his 
examination report that the claims 
folder and a copy of this remand have 
been reviewed.  The examiner should 
report all pertinent medical 
complaints, symptoms, and clinical 
findings, including exact range of 
motion in the left knee in degrees of 
flexion and extension, and also 
comment on functional limitation due 
to pain on undertaking motion.  The 
physician should also report any 
weakened movement, excess fatigability 
on use, and incoordination caused by 
the veteran's left knee disability.  
The examiner should state whether the 
left knee exhibits recurrent 
subluxation and/or lateral instability 
and, if present, whether such is less 
than slight, slight, moderate, or 
severe in degree.  The Board 
emphasizes that it is asking the 
examining physician to record his 
observations on examination and to 
respond to all questions in the terms 
posed.  If the symptoms described 
above are observed, their severity 
should be described.  If they are not 
observed, then the answer to the 
questions(s) is that they were not 
present on examination.  

2. Then, the RO should review the report 
of the above VA orthopedic examination 
to ensure that all the information 
required in this remand is provided.  
Any deficiency found in that regard 
should be corrected.  

3. Then, the RO should review the 
veteran's claim for an increased 
evaluation for his service-connected 
left knee disability with due 
consideration to the provisions of 
Diagnostic Codes 5257, 5003, 5010, 
5260, 5261, 38 C.F.R. §§ 4.40 and 
4.45, DeLuca, supra, and the 
requirements of VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for further appellate 
consideration, if otherwise 
appropriate.


No action is required of the veteran until he is so informed.  
The purpose of this remand is to comply with a precedent 
decision of the United States Court of Appeals for Veterans 
Claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




